

116 S1493 IS: Developing the National Security Workforce Act of 2019
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1493IN THE SENATE OF THE UNITED STATESMay 15, 2019Mr. Jones introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to develop workforce development investment incentives and to
			 consider a qualified training program of an offeror as part of the past 
 performance rating of such offeror, and for other purposes.1.Short titleThis Act may be cited as the Developing the National Security Workforce Act of 2019.2.Pilot program for incentives and consideration for qualified training programs(a)IncentivesThe Secretary of Defense may develop incentives for a contractor to implement a qualified training program to enhance the workforce of the defense industrial base in a manner consistent with the needs of the Department of Defense.(b)Consideration of qualified training programsThe Secretary of Defense shall develop policies and procedures to implement the incentives developed under subsection (a).(c)Standards for qualified training programsThe Secretary of Defense shall develop standards to determine whether training programs qualify for incentives developed under subsection (a).(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on activities taken pursuant to this section and to achieve the goal of implementing training programs to develop the workforce of the defense industrial base.(e)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.